 


113 HR 2488 IH: Rogue Wilderness Area Expansion Act
U.S. House of Representatives
2013-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2488 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2013 
Mr. DeFazio (for himself, Mr. Blumenauer, Mr. Schrader, and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To expand the Wild Rogue Wilderness Area in the State of Oregon, to make additional wild and scenic river designations in the Rogue River area, to provide additional protections for Rogue River tributaries, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Rogue Wilderness Area Expansion Act. 
2.DefinitionsIn this Act: 
(1)MapThe term map means the map entitled Wild Rogue Wilderness Additions and dated January 25, 2013. 
(2)SecretaryThe term Secretary means the Secretary of the Interior. 
(3)StateThe term State means the State of Oregon. 
(4)Wilderness additionsThe term Wilderness additions means the land added to the Wild Rogue Wilderness by section 3(a). 
3.Expansion of Wild Rogue Wilderness 
(a)ExpansionIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the 59,986 acres of Bureau of Land Management land, as generally depicted on the map, is included in the Wild Rogue Wilderness, a component of the National Wilderness Preservation System. 
(b)Map; legal description 
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of the wilderness area designated by subsection (a), with— 
(A)the Committee on Energy and Natural Resources of the Senate; and 
(B)the Committee on Natural Resources of the House of Representatives. 
(2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct typographical errors in the map and legal description. 
(3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management. 
(c)AdministrationSubject to valid existing rights, the Wilderness additions shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that— 
(1)any reference in that Act to the effective date shall be considered to be a reference to the date of enactment of this Act; and 
(2)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary. 
(d)Treatment of portion of wilderness also designated as wild riverThe portion of the Rogue River designated by section 3(a)(5) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(5)) as a component of the National Wild and Scenic Rivers System in 1968, which lies within the Wild Rogue Wilderness, including the Wilderness additions, shall be managed as a wild river notwithstanding section 10(b) of that Act (16 U.S.C. 1281(a)) or any provisions of the Wilderness Act to the contrary. 
(e)Fish and WildlifeNothing in this section affects the jurisdiction or responsibilities of the State with respect to fish and wildlife in the State. 
(f)Adjacent management 
(1)In generalNothing in this section creates any protective perimeter or buffer zone around the Wilderness additions. 
(2)Activities outside wildernessThe fact that a nonwilderness activity or use on land outside the Wilderness additions can be seen or heard within the Wilderness additions shall not preclude the activity or use outside the boundary of the Wilderness additions. 
(g)Protection of Tribal RightsNothing in this section diminishes any treaty rights of an Indian tribe. 
4.Wild and scenic river designations, Rogue River areaParagraph (5) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended to read as follows: 
 
(5)Rogue, Oregon 
(A)Original rogue wild and scenic riverThe segment of the river extending from the mouth of the Applegate River downstream to the Lobster Creek Bridge, to be administered by the Secretary of the Interior or the Secretary of Agriculture, as agreed to by such Secretaries or as directed by the President. 
(B)AdditionsIn addition to the segment described in subparagraph (A), there are designated the following segments in the Rogue River: 
(i)Kelsey creekThe approximately 4.8-mile segment of Kelsey Creek from the east section line of T. 32 S., R. 9 W., sec. 34, Willamette Meridian, to the confluence with the Rogue River, as a wild river. 
(ii)East fork kelsey creekThe approximately 4.6-mile segment of East Fork Kelsey Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 5, Willamette Meridian, to the confluence with Kelsey Creek, as a wild river. 
(iii)Whisky creek 
(I)Recreational riverThe approximately 0.6-mile segment of Whisky Creek from the confluence of the East Fork and West Fork to 0.1 miles downstream from road 33-8-23, as a recreational river. 
(II)Wild riverThe approximately 1.9-mile segment of Whisky Creek from 0.1 miles downstream from road 33-8-23 to the confluence with the Rogue River, as a wild river. 
(iv)East fork whisky creek 
(I)Wild riverThe approximately 2.5-mile segment of East Fork Whisky Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 11, Willamette Meridian., to 0.1 miles upstream of road 33-8-26 crossing, as a wild river. 
(II)Recreational riverThe approximately 0.3-mile segment of East Fork Whisky Creek from 0.1 miles downstream of road 33-8-26 to the confluence with Whisky Creek, as a recreational river. 
(v)West fork whisky creekThe approximately 4.8-mile segment of West Fork Whisky Creek from its headwaters to the confluence with Whisky Creek, as a wild river. 
(vi)Big windy creek 
(I)Scenic riverThe approximately 1.5-mile segment of Big Windy Creek from its headwaters to 0.1 miles downstream from road 34-9-17.1, as a scenic river. 
(II)Wild riverThe approximately 5.8-mile segment of Big Windy Creek from 0.1 miles downstream from road 34-9-17.1 to the confluence with the Rogue River, as a wild river. 
(vii)East fork big windy creek 
(I)Scenic riverThe approximately 0.2-mile segment of East Fork Big Windy Creek from its headwaters to 0.1 miles downstream from road 34-8-36, as a scenic river. 
(II)Wild riverThe approximately 3.7-mile segment of East Fork Big Windy Creek from 0.1 miles downstream from road 34-8-36 to the confluence with Big Windy Creek, as a wild river. 
(viii)Little windy creekThe approximately 1.9-mile segment of Little Windy Creek from 0.1 miles downstream of road 34-8-36 to the confluence with the Rogue River, as a wild river. 
(ix)Howard creek 
(I)Scenic riverThe approximately 0.3-mile segment of Howard Creek from its headwaters to 0.1 miles downstream of road 34-9-34, as a scenic river. 
(II)Wild riverThe approximately 6.9-mile segment of Howard Creek from 0.1 miles downstream of road 34-9-34 to the confluence with the Rogue River, as a wild river. 
(x)Mule creekThe approximately 6.3-mile segment of Mule Creek from the east section line of T. 32 S., R. 10 W., sec. 25, Willamette Meridian, to the confluence with the Rogue River, as a wild river. 
(xi)Anna creekThe approximately 3.5-mile segment of Anna Creek from its headwaters to the confluence with Howard Creek, as a wild river. 
(xii)Missouri creekThe approximately 1.6-mile segment of Missouri Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 24, Willamette Meridian, to the confluence with the Rogue River, as a wild river. 
(xiii)Jenny creekThe approximately 1.8-mile segment of Jenny Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec.28, Willamette Meridian, to the confluence with the Rogue River, as a wild river. 
(xiv)Rum creekThe approximately 2.2-mile segment of Rum Creek from the Wild Rogue Wilderness boundary in T. 34 S., R. 8 W., sec. 9, Willamette Meridian, to the confluence with the Rogue River, as a wild river. 
(xv)East fork rum creekThe approximately 1.3-mile segment of East Rum Creek from the Wild Rogue Wilderness boundary in T. 34 S., R. 8 W., sec. 10, Willamette Meridian, to the confluence with Rum Creek, as a wild river. 
(xvi)Wildcat creekThe approximately 1.7-mile segment of Wildcat Creek from its headwaters downstream to the confluence with the Rogue River, as a wild river. 
(xvii)Montgomery creekThe approximately 1.8-mile segment of Montgomery Creek from its headwaters downstream to the confluence with the Rogue River, as a wild river. 
(xviii)Hewitt creekThe approximately 1.2-mile segment of Hewitt Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 19, Willamette Meridian, to the confluence with the Rogue River, as a wild river. 
(xix)Bunker creekThe approximately 6.6-mile segment of Bunker Creek from its headwaters to the confluence with the Rogue River, as a wild river. 
(xx)Dulog creek 
(I)Scenic riverThe approximately 0.8-mile segment of Dulog Creek from its headwaters to 0.1 miles downstream of road 34-8-36, as a scenic river. 
(II)Wild riverThe approximately 1.0-mile segment of Dulog Creek from 0.1 miles downstream of road 34-8-36 to the confluence with the Rogue River, as a wild river. 
(xxi)Quail creekThe approximately 1.7-mile segment of Quail Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 1, Willamette Meridian, to the confluence with the Rogue River, as a wild river. 
(xxii)Meadow creekThe approximately 4.1-mile segment of Meadow Creek from its headwaters to the confluence with the Rogue River, as a wild river. 
(xxiii)Russian creekThe approximately 2.5-mile segment of Russian Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 20, Willamette Meridian, to the confluence with the Rogue River, as a wild river. 
(xxiv)Alder creekThe approximately 1.2-mile segment of Alder Creek from its headwaters to the confluence with the Rogue River, as a wild river. 
(xxv)Booze creekThe approximately 1.5-mile segment of Booze Creek from its headwaters to the confluence with the Rogue River, as a wild river. 
(xxvi)Bronco creekThe approximately 1.8-mile segment of Bronco Creek from its headwaters to the confluence with the Rogue River, as a wild river. 
(xxvii)Copsey creekThe approximately 1.5-mile segment of Copsey Creek from its headwaters to the confluence with the Rogue River, as a wild river. 
(xxviii)Corral creekThe approximately 0.5-mile segment of Corral Creek from its headwaters to the confluence with the Rogue River, as a wild river. 
(xxix)Cowley creekThe approximately 0.9-mile segment of Cowley Creek from its headwaters to the confluence with the Rogue River, as a wild river. 
(xxx)Ditch creekThe approximately 1.8-mile segment of Ditch Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 5, Willamette Meridian, to its confluence with the Rogue River, as a wild river. 
(xxxi)Francis creekThe approximately 0.9-mile segment of Francis Creek from its headwaters to the confluence with the Rogue River, as a wild river. 
(xxxii)Long gulchThe approximately 1.1-mile segment of Long Gulch from the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 23, Willamette Meridian, to the confluence with the Rogue River, as a wild river. 
(xxxiii)Bailey creekThe approximately 1.7-mile segment of Bailey Creek from the west section line of T. 34 S., R.8 W., sec.14, Willamette Meridian, to the confluence of the Rogue River, as a wild river. 
(xxxiv)Shady creekThe approximately 0.7-mile segment of Shady Creek from its headwaters to the confluence with the Rogue River, as a wild river. 
(xxxv)Slide creek 
(I)Scenic riverThe approximately 0.5-mile segment of Slide Creek from its headwaters to 0.1 miles downstream from road 33-9-6, as a scenic river. 
(II)Wild riverThe approximately 0.7-mile section of Slide Creek from 0.1 miles downstream of road 33-9-6 to the confluence with the Rogue River, as a wild river. 
(C)ManagementEach river segment designated by subparagraph (B) shall be managed as part of the Rogue Wild and Scenic River. 
(D)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments designated by subparagraph (B) is withdrawn from all forms of— 
(i)entry, appropriation, or disposal under the public land laws; 
(ii)location, entry, and patent under the mining laws; and 
(iii)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.. 
5.Additional protections for Rogue River tributaries 
(a)Licensing by commissionThe Federal Energy Regulatory Commission shall not license the construction of any dam, water conduit, reservoir, powerhouse, transmission line, or other project works on or directly affecting any stream described in subsection (d). 
(b)Other agencies 
(1)In generalNo department or agency of the United States shall assist by loan, grant, license, or otherwise in the construction of any water resources project on or directly affecting any stream segment that is described in subsection (d), except to maintain or repair water resources projects in existence on the date of enactment of this Act. 
(2)EffectNothing in this subsection prohibits any department or agency of the United States in assisting by loan, grant, license, or otherwise, a water resources project— 
(A)the primary purpose of which is ecological or aquatic restoration; and 
(B)that provides a net benefit to water quality and aquatic resources. 
(c)WithdrawalSubject to valid existing rights, the Federal land located within a 1/4 mile on either side of the stream segments described in subsection (d), is withdrawn from all forms of— 
(1)entry, appropriation, or disposal under the public land laws; 
(2)location, entry, and patent under the mining laws; and 
(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. 
(d)Description of Stream segmentsThe following are the stream segments referred to in subsection (a): 
(1)Kelsey creekThe approximately 4.5-mile segment of Kelsey Creek from its headwaters to the east section line of T. 32 S., R. 9 W., sec. 34. 
(2)East fork kelsey creekThe approximately 0.2-mile segment of East Fork Kelsey Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 5. 
(3)East fork whisky creekThe approximately 0.9-mile segment of East Fork Whisky Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 11. 
(4)Little windy creekThe approximately 1.2-mile segment of Little Windy Creek from its headwaters to the west section line of T. 33 S., R. 9 W., sec. 34. 
(5)Mule creekThe approximately 5.1-mile segment of Mule Creek from its headwaters to the east section line of T. 32 S., R. 10 W., sec. 25. 
(6)Missouri creekThe approximately 3.1-mile segment of Missouri Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 24. 
(7)Jenny creekThe approximately 3.1-mile segment of Jenny Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 28. 
(8)Rum creekThe approximately 2.2-mile segment of Rum Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 34 S., R. 8 W., sec. 9. 
(9)East fork rum creekThe approximately 0.8-mile segment of East Fork Rum Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 34 S., R. 8 W., sec. 10. 
(10)Hewitt creekThe approximately 1.4-mile segment of Hewitt Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 19. 
(11)Quail creekThe approximately 0.8-mile segment of Quail Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 1. 
(12)Russian creekThe approximately 0.1-mile segment of Russian Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 20. 
(13)Ditch creekThe approximately 0.7-mile segment of Ditch Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 5. 
(14)Long gulchThe approximately 1.4-mile segment of Long Gulch from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 23. 
(15)Bailey creekThe approximately 1.4-mile segment of Bailey Creek from its headwaters to the west section line of T. 34 S., R. 8 W., sec. 14. 
(16)Quartz creekThe approximately 3.3-mile segment of Quartz Creek from its headwaters to its confluence with the North Fork Galice Creek. 
(17)North fork galice creekThe approximately 5.7-mile segment of the North Fork Galice Creek from its headwaters to its confluence with Galice Creek. 
(18)Grave creekThe approximately 10.2-mile segment of Grave Creek from the confluence of Wolf Creek downstream to the confluence with the Rogue River. 
(19)Centennial gulchThe approximately 2.2-mile segment of Centennial Gulch from its headwaters to its confluence with the Rogue River. 
(20)Galice CreekThe approximately 2.2-mile segment of Galice Creek from the confluence with the South Fork Galice Creek downstream to the Rogue River. 
 
